Per Curiam.
The motion to punish for contempt should have been denied without leave to renew, since the filing of a petition for reorganization under section 77B of the Bankruptcy Act (U. S. Code, tit. 11, § 207) could not be stayed by a State court and did not constitute a contempt of court. (Matter of Kepecs, 123 N. Y. Supp. 872.)
Order modified by striking out permission to renew, and, as modified, affirmed, with ten dollars costs to defendant, appellant, respondent.
All concur. Present — Hammer, Frankenthaler and Noonan, JJ.